Case 9:19-cv-81451-AHS Document 36 Entered on FLSD Docket 03/11/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 19-81451-CIV-SINGHAL/MATTHEWMAN

  CODY MAX BECKER, individually
  and on behalf of all others similarly
  situated,

         Plaintiff,

  vs.

  KELLER WILLIAMS REALTY, INC., et al.,

       Defendants.
  ______________________________________/

                                           ORDER

         THIS CAUSE has come before the Court upon Defendant Kristan Cole’s (“Cole”)

  Motion to Bifurcate Discovery (DE [32]), as amended by Defendant’s Amendment by

  Interlineation (DE [34]). Cole seeks to bifurcate class action discovery from discovery on

  the merits of Plaintiff’s claims under the Telephone Consumer Protection Act (“TCPA”),

  47 U.S.C. § 227(b)(1)(A). Cole argues that the issue of whether Defendants used an

  ATDS should be determined before class action discovery begins. Plaintiff opposes

  bifurcation (DE [35]). Cole’s co-defendant, Keller Williams Realty, Inc., does not object

  to the relief requested.

         Plaintiff seeks to certify two separate classes – a Prerecorded Message Class and

  a Text Message Class – defined by type of message received by class members. Thus,

  resolution of the ATDS issue is not dispositive of the entire case. Even if it is determined

  that Defendants did not use an ATDS to contact the Prerecorded Message Class, the

  claims of the Text Message Class would remain pending. Additionally, there is likely to
Case 9:19-cv-81451-AHS Document 36 Entered on FLSD Docket 03/11/2020 Page 2 of 2



  be much cross-over in membership of the two classes and overlap in the factual issues

  related to class certification and the TCPA claims. For this reason, bifurcation is not

  warranted. Giordano v. Davison Design & Dev., Inc., 2013 WL 11982356, at *5 (S.D. Fla.

  July 18, 2013) (declining to bifurcate discovery in class action TCPA case) (Dimitrouleas,

  D.J.). Accordingly, it is hereby

         ORDERED AND ADJUDGED that Defendant’s Motion to Bifurcate Discovery

  (DE [32]), as amended by Defendant’s Amendment by Interlineation (DE [34]) be and the

  same is DENIED.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 10th day of

  March 2020.




  Copies furnished counsel via CM/ECF
